Case 1:18-cv-02606-RCL Documents Filed 01/28/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

GOVERNMENT ACCOUNTABILITY
PROJECT,

Plaintiff,

v. Case No. 18-cv-2606 (RCL)
COUNCIL OF THE INSPECTORS
GENERAL ON INTEGRITY AND
EFFICIENCY,

Defendant.

 

ORDER
Now before the Court is defendant’s Motion for Stay in Light of Lapse of Appropriations
[ECF No. 7]. Upon consideration. the motion is GRANTED, nunc pro tunc. The stay shall last

seven (7) days from this date, at which point the litigation shall resume.

SO ORDERED.

DATE: Haghq © epee

Royce C. Lamberth
United States District Judge

 
